Fourth Court of Appeals
                                 San Antonio, Texas
                                         May 3, 2019

                                     No. 04-18-00498-CV

                    MWM HELOTES RANCH, LTD. and Myfe Moore,
                                 Appellants

                                              v.

 John H. WHITE Jr., Individually; John H. White III, Individually; John H. White Jr., John H.
  White III, and Molly C. White, in their capacities as Co-Trustees of the 1983 John H. White
 Long-Term Trust F/B/O John H. White Jr., and of the 1976B Partnership Trust; TCW Helotes
                                Ranch Ltd; and Tuleta White,
                                           Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI11563
                        Honorable David A. Canales, Judge Presiding


                                       ORDER

        Pending before the court is appellants’ opposed motion for leave to exceed word
limitations for appellants’ reply brief. In the motion, appellants explain they must respond to
two separate appellees’ briefs. Appellants also seek “leave to address previously undisclosed
evidence of evident partiality of the arbitrator.”

        The request to exceed word limitations in appellants’ reply brief is GRANTED. The
request to present new arguments in appellants’ reply brief is DENIED. See Lopez v.
Montemayor, 131 S.W.3d 54, 61 (Tex. App.—San Antonio 2003, pet. denied) (“A reply brief is
not intended to allow an appellant to raise new issues.”). The court will not consider any new
arguments raised in the reply brief. See id.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court